DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 8/06/2021 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
These rejections have been withdrawn.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange (US 5,094,360).

(re: certain elements of claims 11, 20) a plurality of annular bar holders (1’) which are mutually spaced apart from one another, each of the plurality of annular bar holders including edges and an outer face which is provided with recesses (2’) that are open at the edges, the recesses being parallel to one another (fig. 1, 2, 9, 19; col. 1, ln.  40-col. 2, ln. 58 teaching multiple rings arranged perpendicular to the cylinder axis for supporting profiled bars on an inner or outer circumference); and
 a plurality of profiled bars (3, 14-18) arranged perpendicular to the plurality of annular bar holders, each of the plurality of profiled bars including a base,
 wherein the recesses have shapes which substantially correspond to the bases, the recesses being marginally larger than the bases of the plurality of profiled bars (Cf. fig. 2-8; col. 4-5).
(re: claims 11-19)  These claims are device claims, but have been defined by process steps.  Moreover, the claimed steps relate to a method of making the screen rather than the screen itself.  Examiner advises applicant that mixing statutory classes of invention may lead to indefiniteness during claim interpretation, thus Examiner seeks clarification on the type of claim Applicant has created.  See MPEP 2173.05(p).  Further, the method steps in claims 11-19 resemble product-by-process limitations and have been treated as such.  That is, the limitations relating to how the screen is formed would not be expected to impart distinctive characteristics to the screen itself and, moreover, when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct.  See In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983); MPEP 716.01 (establishing that a statement or argument by the attorney is not factual evidence).    Thus, claims 11-19 can be regarded as anticipated by the applied prior art, and the burden of proof is shifted to Applicant, not the Examiner, to show that the process of making renders the claims patentably distinct.  See In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.   
Claims 11-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by May et al. (“May”)(US 7,188,733).
May (fig. 1-7 and 14) teaches a cylindrical screen device, comprising:
(re: certain elements of claims 11, 20) a plurality of annular bar holders (12) which are mutually spaced apart from one another, each of the plurality of annular bar holders including edges and an outer face which is provided with recesses that are open at the edges, the recesses being parallel to one another (fig. 7a-7d showing annular bar holder 12 with parallel recesses near 17); and
 a plurality of profiled bars (1) arranged perpendicular to the plurality of annular bar holders, each of plurality of profiled bars being press-fitted and located within a respective recess (fig. 7), each of the plurality of profiled bars including a base,
 wherein the recesses have shapes which substantially correspond to the bases, the recesses being marginally larger than the bases of the plurality of profiled bars (Cf. fig. 1-7 wherein slot space near 17 can be regarded “substantially” corresponding to base/bottom portion of profiled bars 10).
(re: claims 11-19) These claims are device claims, but have been defined by process steps.  Moreover, the claimed steps relate to a method of making the screen rather than the screen itself.  Examiner advises applicant that mixing statutory classes of invention may lead to indefiniteness during claim interpretation, thus Examiner seeks clarification on the type of claim Applicant has created.  See MPEP 2173.05(p).  Further, the method steps in claims 11-19 resemble product-by-process limitations and have been treated as such.  That is, the limitations relating to how the screen is formed would not be expected to impart distinctive characteristics to the screen itself and, moreover, when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983); MPEP 716.01 (establishing that a statement or argument by the attorney is not factual evidence).    Thus, claims 11-19 can be regarded as anticipated by the applied prior art, and the burden of proof is shifted to Applicant, not the Examiner, to show that the process of making renders the claims patentably distinct.  See In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.   

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are now wholly persuasive.  In particular,  Examiner notes that as noted above “the burden of proof is shifted to Applicant, not the Examiner, to show that the process of making renders the claims patentably distinct.”.  Indeed, with respect to the device claims, Applicant’s arguments largely focus on the method of manufacturing steps and do not adequately explain how said manufacturing steps render the device claims patentably distinct.  Indeed, the prior art references of May and Lange both teach a plurality of bar holders and a plurality of profiled bars therein and it is not clear what specific structural feature--corresponding to the method of manufacturing--Applicant is relying on to differentiate the claimed invention.
Consequently, as a reasonable interpretation of the prior art renders Applicant’s claimed anticipated, the claims stand rejected.

Allowable Subject Matter
Claims 1-10 are allowed.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
August 17, 2021